Interim Decision #2664

MATTER OF YELLOWQUILL
In Deportation Proceedings
A-22852501
Decided by Board August 1, 1978
The historical right of American Indians born in Canada to pass the borders of the United
States recognized by section 289 of the Immigration and Nationality Act, 8 U. S. C. 1359,
exempts such Indians from restrictions imposed on aliens by the immigration laws and
they are not subject to deportation. Matter of A—, 1 1. & N. Dec. 600 (BIA 1943),
overruled; Akins v. Saxbe, 380 F. Stipp. 1210 (D. Maine 1974), followed_
OXIARGE;
Order: Act of 1952---Section 241(a)(11)18 U.S.C. 1251(a)(11)]—Convicted of a violation of
Texas Controlled Substance Act of unlawful possession of heroin
ON BEHALF OF RESPONDENT:
Lawrence A. Aschenbrenner, Esquire
1712 N Street, N.W.
Washington, D. C. 20036

ON BEHALF OF SERVICE:
George Indelicate
Appellate Trial Attorney
David Crosland
General Counsel

Attorney of record:
Michael Tobin, Esquire
P.O. BOY: 99
iluntsville, Texas 77340

BY: Milhollan, Chairman; Appleman, Maguire, and Farb, Board Members

The respondent appeals from a decision of an immigration judge
zrendered on February 24, 1978. In his decision the immigration judge
found the respondent deportable as charged and ordered her deportation to Canada. The appeal will be sustained and these proceedings will
be terminated.
The respondent is a native and citizen of Canada. She entered the
'United States on April 1, 1971. The Service concedes that she has at
least 50 percent American Indian blood. On May 27, 1977, she was
convicted in the District Court of Dallas County, Texas, for the unlawfnd
Possession of heroin.
Before us and before the immigration judge the respondent has ar576

Interim Decision #2664
gued that she is not deportable by virtue of section 289 of the Immigra:don and Nationality Act, 8 U.S.C. 1359, which reads:
Nothing in this title shall be construed to affect the right of American Indians born in
Canada to pass the borders of the United States, but such right shall extend only to
persons who possess at least 50 per centum of blood of the American Indian race.
The right of American Indians to move freely between what is now
the Dominion of Canada and the United States was first recognized by
our Government in the Jay Treaty of 1794, 8 Stat. 117, and was reiterated in the Treaty of Ghent of 1814, 8 Stat. 222. As we pointed out in
Matter of A—, 1 I. Si N. Dec. 600 (BIA 1943), prior to 1924 American
Indians born in Canada were considered free to cross the border without
regard to the immigration laws.
After the passage of the Immigration Act of 1924, 43 Stat. 153, the
administrative authorities first attempted to subject such Indians to
immigration restrictions by excluding them as persons who were
ineligible to citizenship. However, this attempt at excluding Anierican
Indians born in Canada was rebuffed by the judiciary. See U.S. ex rel.
Diabo v. McCandless, 18 F.2d 282 (E.D. Pa. 1927), aff'd, 25 F.2d 71 (3
Cir. 19281. Congress, in the Act of April 2, 1928, 45 Stat. 401, approved
the Diabo result and legislated:

That the Immigration Act of 1924 shall not be construed to apply to the right of
American Indians born in Canada to pass the borders of the United States . . .

Such being the state of the law, in Matter of A—, supra, we held that
an American Indian born in Canada was not .deportable as one who
would be excludable at the time of entry under the Act of February 5,
1917, 39 Stat. 874, because he was exempted from the exclusion provisions of the immigration laws. However, we found the respondent in
those proceedings deportable as one who became a public charge within
five years after entry into the United States from causes not affirmatively shown to have arisen subsequent thereto. We refused to extend

the immunity from exclusion to deportation.
We recognized that deporting an American Indian born in Canada
would not prevent him under our laws from again entering this country.
However, we reasoned that such Indians were wards of the Canadian
Government, which could be expected to administer its Indian laws in a
way that would prevent their return to the United States after their
deportation from this country.
In Matter of B—, 3 I. & N. Dec. 191 (BIA 1948), and Matter of D , 3
I. & N. Dec. 300 (CO and BIA 1948), we refined our thinldng and we
stated that the better interpretation of the unhindered passage right of
American Indians contained in the Act of April 2, 1928, was that they
would not he deportable on a ground that would have served to exclude
them at the time of their last entry. We reasoned that if the ground of
—

577

Interim Decision #2664
deportation did not arise after the entry the proceedings instituted
would be, in effect, a belated exclusion process banned by Congress.
Our prior holdings can then be summed up as being that every time an
American Indian born in Canada seeks admission he cannot be refused
entry and he enters with a clean. slate.
Since the respondent's arguments have judicial support, see Akins v.
Saxbe, 380 F. Supp. 1210 (D. Maine 1974), and they are in conflict with
our interpretation of the predecessor of section 289 of the Act, see
Matter of D , supra; Matter of B , supra; Matter of A , supra, we
requested the views of the Immigration and Naturalization Service
Central Office. The Service through its General Counsel has stated that
it considers Akins correct and that it recommends that Matter of A ,
supra, be overruled.
The court in Akins v. Saxbe, supra, considering the principles of
statutory construction that (1) the language of statutes and treaties
affecting Indians must be construed in a nontechnical sense, as the
Indians themselves would have understood it and in a manner reflecting
the conditions prompting its adoption, and (2) ambiguities in statutes
and treaties conferring benefits on Indians are to be resolved in favor of
the Indians, held that the words - to pass" in section 2s9 of the Act
exempt the American Indians born in Canada from the alien registration requirements of section 262 of the Act, 8 U.S.C. 1302. The court
reasoned that section 2R9 exempts such Indians from the restrictions
imposed on aliens by the immigration laws.
The Solicitor General declined to authorize a Government appeal in
Akins v. Saxbe, supra. As suggested by the Service's General Counsel,
under the principle of freedom from immigration restrictions, declared
in the Akins decision, there is even less justification for asserting
statutory authority to deport Canadian Indians than for asserting the
relatively innocuous requirement that they register as aliens.
We have decided to accept the reasoning inAkins v. Saxbe, supra, as
being correct and applicable to the deportation provisions of the Act.
American • Indians born in Canada who are within the protection of
section 289 of the Act are not subject to deportation on any ground.
Matter of A , supra, is overruled and shall not serve as a precedent in
the administration of the present Act.
ORDER: The appeal is sustained.
FURTHER ORDER: The deportation proceedings instituted against
Jolene Yellowquill on November 4, 1977, are hereby terminated.
—

—

—

—

—

578

